IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 30, 2007

                                     No. 06-50530                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JESSICA SERAFIN,

                                                  Plaintiff-Appellant,
v.

SCHOOL OF EXCELLENCE IN EDUCATION; BRETT WILKINSON,
Individually and In His Official Capacity,

                                                  Defendants-Appellees.



                   Appeal from the United States District Court
                        for the Western District of Texas
                               USDC No. 05-CV-62


Before DeMOSS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
       Jessica Serafin attended the School of Excellence in Education (SEE), a
public charter school in San Antonio, Texas, during the 2003-2004 academic
year. On June 18, 2004, weeks after Serafin’s eighteenth birthday, Principal
Brett Wilkinson summoned her and two other students to his office after they
breached school rules and left campus during the school day. In accordance with



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                          No. 06-50530

school procedures, and over Serafin’s protest, Wilkinson administered corporal
punishment to each with a wooden paddle. In attempting to block the paddle
with her hand, Serafin’s hand suffered minor, temporary injuries.
          Serafin brought suit under 42 U.S.C. § 1983 against SEE and Wilkinson,
alleging that her due process and equal protection rights were violated. She also
raised several independent state law claims.                  The district court granted
Defendants’ motions for summary judgment and dismissed all federal claims
against SEE and Wilkinson. The court declined to exercise supplemental
jurisdiction over the surviving state claims and dismissed those without
prejudice. Serafin now appeals the dismissal of her federal claims.1 Because
Serafin cannot prevail on her substantive due process or equal protection
claims,2 we AFFIRM the district court’s grant of summary judgment as to
Appellee SEE.
          It is well settled in this Circuit that corporal punishment of public school
students is only a deprivation of substantive due process rights “when it is
arbitrary, capricious, or wholly unrelated to the legitimate state goal of
maintaining an atmosphere conducive to learning.” Fee v. Hendon, 900 F.2d
804, 808 (5th Cir. 1990) (citation omitted). As a matter of law, punishment is not
arbitrary so long as the state affords local remedies for the alleged offensive
conduct. Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 874–75 (5th Cir. 2000).
This Court has already decided that Texas affords adequate remedies for
excessive corporal punishment claims such as this. Id. at 875–76. Because there




          1
        While this appeal was pending, a suggestion of bankruptcy was filed by Appellee
Wilkinson, and as a result, this case was automatically placed in abeyance. The stay was lifted
regarding Appellee SEE only, and thus this panel does not address the claims Appellant raised
against Wilkinson.
          2
              It is undisputed that SEE is immune under Texas law from all of Appellant’s other
claims.

                                                 2
                                  No. 06-50530

are adequate local remedies, Serafin’s substantive due process claims must fail
as a matter of law.
      Serafin argues that this clear precedent should either (1) be revisited by
this court, or (2) be held inapplicable because Serafin was not a minor at the
time of the incident. As to the first suggestion, we generally refuse to revisit a
prior panel’s decision absent some compelling reason, and we find no such reason
here. See Free v. Abbott Labs., 164 F.3d 270, 272–73 (5th Cir. 1999). As for the
second, Serafin argues that adults are not compelled to be at school and
therefore, they maintain stronger due process rights than minors while there.
This argument relies on the false premise that Serafin was not required to
comply with SEE’s attendance policies on the day in question. Without doubt,
she did not need to attend school after her eighteenth birthday and was at
liberty to withdraw from SEE. However, having voluntarily chosen to attend
classes after her eighteenth birthday and remain enrolled, she was not free to
disregard school rules and attendance policies.
      In Texas, “[a] person who voluntarily enrolls in school or voluntarily
attends school after the person’s 18th birthday shall attend school each school
day for the entire period the program of instruction is offered.” TEX. EDUC. CODE
§ 25.085(e). Serafin was a student at SEE at the time of this incident. Nothing
in the caselaw exempts non-minors from the corporal punishment of students.
Furthermore, the Texas statute governing the use of corporal punishment in
schools, makes no differentiation between adults and minors, stating that all
students are eligible to receive corporal punishment. TEX. PENAL CODE § 9.62.
Because Serafin was obligated to comply with school rules and subject to its
disciplinary policies, we see no basis for affording her greater due process rights
than her co-students. As this Court explained in Fee: “we have avoided having
student discipline, a matter of public policy, shaped by the individual
predilections of federal jurists rather than by state lawmakers and local officials

                                        3
                                  No. 06-50530

. . . [especially when] states, like Texas, have taken affirmative steps to protect
their students from overzealous disciplinarians.” 900 F.2d at 809.

      In the alternative, Serafin argues that the equal protection rights of adult
students are violated insofar as they are subject to corporal punishment while
other adults are not. There is no merit to this claim. The Equal Protection
Clause “does not require things which are different in fact or opinion to be
treated in law as though they were the same.” Plyer v. Doe, 457 U.S. 202, 216
(1982) (citation omitted). Texas’ unique statutory treatment of students is
justified by the need to maintain a safe and secure educational atmosphere. See
id. Students are not a suspect class and no fundamental right is at stake. There
is a rational basis for allowing corporal punishment of students, and it is
sufficient to survive an equal protection challenge. Texas did not compel Serafin
to enroll in SEE or to attend after her eighteenth birthday, but once she chose
to do so she was treated as all other students, adult or otherwise.

      Finding no bases for due process or equal protection claims, we AFFIRM
the district court’s judgment on all counts in regards to Appellee SEE.




                                        4